Citation Nr: 0117161	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  96-36 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 1970 decision that denied service connection for a 
low back disorder-described as a split spine and twisted 
left rib, and hypertension-described as high blood pressure.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
 

REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

Service connection for a back disorder and hypertension was 
denied in an August 1970 rating decision.  The veteran was 
notified of the denial, but failed to timely file an appeal.  
Consequently, that determination became final.  
38 U.S.C.A. § 7105.  

Additionally, service connection was denied for a stomach 
disorder by a rating decision of July 1986.  The veteran was 
notified of that denial also, and he submitted a Notice of 
Disagreement (NOD) dated in August 1986.  The RO then 
provided him a Statement of the Case (SOC) later in August 
1986, and he did not thereafter "perfect" his appeal by 
submitting a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  Consequently, that determination 
also became final, too.  38 U.S.C.A. § 7105.

The Board further notes that the issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for a low back condition was denied by 
rating action in August 1997.  And no notice of disagreement 
was submitted by the veteran after that decision concerning 
that claim.  As such, that issue is not before the Board.  
38 C.F.R. § 20.200 (2000).

In the letter accompanying the veteran's VA Form 9, Appeal to 
the Board, dated in August 1998, the representative 
essentially conceded that the veteran did not have any 
evidence supporting a claim for intertrigo.  So he noted that 
he might attempt to obtain some evidence concerning that 
claim based on the results of a medical evaluation and 
"otherwise he will withdraw the claim."  Therefore, 
that claim is not presently before the Board, either.

The only issues currently before the Board are those 
reflected on the title page.  And of those, the claim for 
service connection for PTSD will be remanded to the RO for 
further development and consideration, whereas the Board will 
adjudicate the other claims.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The RO denied service connection for a low back 
disorder-described as a split spine and twisted left rib, 
and hypertension-described as high blood pressure, in an 
August 1970 rating decision.  The appellant was notified of 
the denial, and of his procedural and appellate rights, in 
September 1970, but he did not file a timely appeal.  That 
decision represents the last final disallowance of the claims 
for those conditions on any basis.

3.  The RO's August 1970 decision denying the claims for 
service connection for a low back disorder and for 
hypertension were reasonably supported by the evidence then 
of record, and it is not shown that either the facts or 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied; that decision 
was not fatally flawed or egregious based on the available 
evidence.

4.  The evidence received since August 1970, with regard to 
the veteran's claim for service connection for hypertension, 
is cumulative or redundant of the evidence that was 
considered prior to that decision.

5.  The RO denied service connection for a stomach disorder 
in a July 1986 rating decision.  The veteran was notified in 
August 1986, and filed a timely notice of disagreement.  
However, after receiving a statement of the case, he did not 
perfect his appeal.  That decision represents the last final 
disallowance of that claim on any basis.

6.  The evidence received since July 1986, with regard to the 
veteran's claim for service connection for a stomach 
disorder, is cumulative or redundant of the evidence that was 
considered prior to that decision.
 

CONCLUSIONS OF LAW

1.  The August 1970 RO decision denying service connection 
for a low back disorder and hypertension is final since new 
and material evidence has not been submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105(b) and (c) (West 1991); 38 
C.F.R. §§ 3.104(a), 20.200, 20.201, 20.302(a) (2000).

2.  There was no clear and unmistakable error (CUE) in that 
August 1970 rating decision denying service connection for a 
low back disorder and hypertension.
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 
C.F.R. §§ 3.104, 3.105, 3.303, 3.306 (1970 & 2000).

3.  The July 1986 RO decision denying service connection for 
a stomach disorder is final since new and material evidence 
has not been submitted to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000); Hodge v. 
West, 155 F. 3d 1356 (Fed Cir. 1998); Vargas-Gonzales v. 
West, 12 Vet. App. 321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminated the "well-grounded" claims requirement. See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). The law 
also established a number of procedural requirements for VA 
in dealing with claims for benefits-including insofar as 
notifying the veteran of the type of evidence necessary to 
substantiate his allegations and, therefore, support his 
claim, and assisting him in obtaining evidence relevant to 
his claim.  But here, the necessary notice and development 
already has taken place, meaning the Board can go ahead and 
decide these claims.


I.  Claim of CUE in August 1970 rating decision

After reviewing the record on appeal, the Board is satisfied 
that all relevant facts with respect to the clear and 
unmistakable error (CUE) claim have been properly developed 
and that no useful purpose would be served by remanding said 
issue to the RO with directions to provide further assistance 
to the appellant as a result of the VCAA.  There is 
sufficient evidence already of record for reaching a fair and 
well-reasoned decision concerning this claim, and the duty to 
assist has been satisfied.  The Board further finds that the 
VA also has met its duty to advise and notify in this case.  
Specifically, the appellant was afforded the opportunity to 
testify concerning the issue on appeal and he was advised and 
notified of the evidence necessary to establish CUE in the 
Statement of the Case (SOC) issued in October 1995, and in 
the various Supplemental Statements of the Case (SSOCs) 
issued in August 1997, January 1999, August 1999, May 2000, 
and August 2000.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

The appellant contends that the August 1970 rating decision 
constituted CUE.  He maintains that the medical evidence of 
record at the time of that rating supported a grant of 
service connection for a low back disorder and for 
hypertension.  His allegation, essentially, is tantamount to 
arguing that the statutory or regulatory provisions extant at 
that time were incorrectly applied.  

Previous determinations that are final and binding on a 
veteran, including decisions concerning claims for service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error.  But if there was CUE, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has addressed the 
question of determining when there is clear and unmistakable 
error (CUE) present in a prior decision.  In this regard, the 
Court has outlined a three-pronged test-namely:  (1) either 
the correct facts, as they were known at the time in 
question, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated that CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  If a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error.  It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision), the VA's failure to 
fulfill the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
See 38 C.F.R. § 20.1403(d). 

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  In addition, the Court has held that VA's breach of 
its duty to assist cannot form a basis for a claim of clear 
and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994) (VA's breach of duty to assist caused incomplete 
record but not incorrect record).

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the August 1970 rating decision, in 
light of the laws and regulations then in effect.  In order 
to find that the August 1970 rating decision was clearly and 
unmistakably erroneous, however, it must be shown that the 
decision was fatally flawed or egregious.  In other words, 
clear and unmistakable error requires that the error, 
otherwise prejudicial, must appear undebatably.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion 
cannot be made in this case.

There is no evidence that the correct facts, as they were 
known in August 1970 were not before the RO.  At the time of 
the promulgation of the rating decision at issue, the RO had 
for its review the appellant's service medical records 
(SMRs), his DD Form 214, his January 1970 application for 
benefits (VA Form 21-526), and the reports of his July and 
August 1970 VA medical examinations.  His application listed 
a split spine, twisted rib, left side, and high blood 
pressure.  In a June 1970 letter he was asked for more 
specific information on the accident in which he injured his 
back and rib.  He replied in a VA Form 21-4176 dated in June 
1970, "[t]here was no accident. I have a pain in my chest & 
cervical spine and I don't know when or where it happened."  
He subsequently submitted a statement dated in July 1970 
stating that he twisted his rib and split his spine 
while doing physical training.

When examined by VA in July 1970, the evaluating physician 
noted that, while the veteran reported having high blood 
pressure, he never was treated for it. He also underwent a 
special VA cardiovascular examination in August 1970, 
which determined that he did not have hypertension.

An orthopedic examiner noted evidence of spina bifida from S2 
down.  Otherwise, x-rays were normal. He diagnosed acute 
lumbar strain with probable early degenerative disk disease. 

Based on a review of that evidence, the RO determined that 
service connection for a back disorder and for hypertension 
was not warranted.  In denying the claims, the RO noted that 
the appellant's induction examination was normal, but that he 
had reported a history of pre-existing chest pains and 
palpitations.  

The veteran was seen once in service for pain in his right 
side, and muscle strain was diagnosed.  His blood pressure 
was 170/80.  A second blood pressure reading was 135/70.  
During his separation examination, his blood pressure was 
124/72.  The examination was considered normal.

The RO also took note of the VA examinations in July and 
August 1970.  While the veteran reported hurting his back in 
service during physical training, he also acknowledged that 
his back had not hurt him recently.  The diagnoses 
were residuals of an acute lumbar spine strain with probable 
early degenerative disk disease and alleged hypertension-not 
found.

In the initial March 1995 CUE claim, the veteran also claimed 
that a stomach disorder was denied in the August 1970 rating 
decision.  In a December 1995 letter, however, his 
representative conceded this had not been an issue in the 
August 1970 rating decision.  The claim essentially 
contended, in the alternative, that the appellant had not 
alleged that his congenital spina bifida was service 
connected.  Instead, he was claiming that a lumbar sacral 
strain was his true condition, thereby warranting service 
connection.  He maintained that the RO's focus at the time of 
that earlier claim was for the congenital spina bifida, which 
constituted clear and unmistakable error.  The representative 
further argued in a subsequent letter in March 1995 that the 
veteran was a combat veteran and, as a result, that his claim 
should have been adjudicated under the more liberal 
evidentiary standards of 38 U.S.C.A. § 1154 (b) and 38 C.F.R. 
§ 3.304 (d)-which require a lower burden of proof.

Those arguments made by the veteran and his representative, 
however, are not sufficient to show that the August 1970 
decision involved "manifest" error that, in turn, can support 
a finding of CUE since it is not enough merely to allege a 
breach of VA's duty to assist.  Counts v. Brown, 6 Vet. App. 
473, 480 (1994).  In Baldwin v. West, 13 Vet. App. 1, 7 
(1999), the Court pointed out that, even if a RO did not 
adequately consider all of the evidence of record and all of 
the laws and regulations extant at the time of its decision, 
had the RO done so the next step would not necessarily have 
been the grant of benefits-but rather, a request that 
the appellant undergo additional medical examination.  And 
even if he did, that still may not have provided a basis for 
granting his claim.  See, e.g., Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  Stated somewhat differently, the veteran 
and his representative are looking at things in hindsight, 
which is always 20/20, whereas a claim of CUE must focus 
entirely on the evidence that was available to VA 
adjudicators during the time in question.  And it does not 
necessarily follow that, even had the RO done what the 
veteran and his representative believe that they should have, 
the result would have been manifestly different because the 
fact remains that the RO still could have reasonably 
concluded that service connection was not warranted.

The Board further notes, aside from that, that the veteran 
only had complained of a right-sided pain on one isolated 
occasion in service, and it is not shown that any continued 
active treatment (or manifestion of symptoms) for a back 
disorder was shown in the years immediately after service.  
Finally, regarding hypertension, the weight of the evidence 
suggests that the veteran did not suffer from hypertension 
during service or within the one-year presumptive period 
after service.  Thus, the service and other medical records 
before the RO in August 1970 did not support the veteran's 
claim.  And he never provided any additional information to 
support his claim.  

After consideration of the evidence of record in August 1970, 
the Board finds that, even cast in the worst light, it cannot 
be held that the August 1970 rating decision was undebatably 
erroneous, fatally flawed, or egregious, as required for a 
finding of CUE.  

In light of the evidence above, the Board finds no clear and 
unmistakable error in the August 1970 rating decision.  The 
Board finds that the statutory and regulatory provisions with 
regard to the appellant's claim for service connection for a 
low back disorder and hypertension disorder were correctly 
applied at the time of that rating decision denying the 
claim.  The Board notes that, even if the RO had not 
considered the standards under 38 U.S.C.A. § 1154 (b) and 
38 C.F.R. § 3.304 (d), this would not be clear and 
unmistakable error because the result would not have been 
manifestly different.  The claim for service connection would 
still have been denied since there was no evidence of 
hypertension, or a chronic low back disability at the time of 
the August 1970 rating decision.  Similarly, the Board finds 
no evidence that the doctrine of resolving all reasonable 
doubt in favor of the appellant was not applied or was 
improperly applied at the time of the August 1970 
rating decision.  

The appellant and his representative have not indicated any 
instance where the RO went wrong, for as clearly established 
in Fugo, simply to claim clear and unmistakable error on the 
basis that there was a failure to fulfill the duty to assist 
or that the RO had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  The evidence before the RO that led 
to the August 1970 rating decision was fully considered. The 
claimed errors do not compel a different conclusion.  Rather, 
the claimed errors in sum are essentially that the RO did not 
consider the "more liberal" standards under 38 U.S.C.A. 
§ 1154 (b) and 38 C.F.R. § 3.304 (d), and that evidence was 
improperly weighed.  This is not a valid claim of clear and 
unmistakable error.  See Russell v. Principi, 3 Vet. App. 310 
(1992), and Fugo, 6 Vet. App. 40.  

Finally, the doctrine of resolving all doubt in favor of the 
appellant is not currently for application in a determination 
of CUE.  In view of the standard that error must be 
undebatable and about which reasonable minds cannot differ, 
that doctrine can never be applicable in a determination of 
CUE; rather, an error either undebatably exists or there was 
no error within the meaning of 38 C.F.R. § 3.105(a)-which 
provides that prior RO rating actions are final absent CUE.  
Russell v. Principi, 3 Vet. App. 310, 314 (1992).


II. New and material evidence for service connection for 
hypertension, and a stomach disorder

Unappealed determinations made by the agency of original 
jurisdiction are final with the exception that a claim may be 
reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (2000); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); 
Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information. 38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) held that the question of what 
constitutes new and material evidence requires referral only 
to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under the new 
legislative criteria, the Board would first determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if a reasonable possibility exists that 
the claim may be substantiated, based upon all the evidence 
of record.  If the Board so finds, the claim must then be 
reviewed on its merits, which requires consideration of all 
of the evidence, both old and new.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  If the additional evidence 
raises a reasonable possibility that the claim could be 
allowed, then it should be reopened and the ultimate 
credibility or weight that is accorded such evidence 
subsequently determined as a question of fact.  

A.  Hypertension

Here, service connection initially was denied for 
hypertension by rating decision of August 1970.  The veteran 
was notified of that denial, and did not file a 
timely appeal.  Consequently, that determination is final.  
38 U.S.C.A. § 7105.  That is the last final decision on any 
basis. 

In making that decision, the RO considered the evidence then 
of record, which included the appellant's induction and 
separation examinations that were normal, as well as his 
service medical records that did not include any diagnosis of 
hypertension.  In addition, VA examinations in July and 
August 1970 also found no evidence of hypertension.  Thus, 
service connection was denied on the basis that there was no 
medical evidence confirming the veteran even had 
hypertension, the condition alleged.

The evidence submitted by the appellant since the August 1970 
rating decision consists of a number of additional medical 
treatment records.  However, although he has extensively 
augmented his claims folder since that decision with those 
additional records, none of them suggest that he had a 
chronic hypertensive disorder either in service or within one 
year after service.  The Board, therefore, finds these 
records to be cumulative evidence, so they are not new and 
material to the issue at hand.  The additional evidence does 
not contain a competent medical opinion causally relating any 
current hypertensive disabilities with any in-service 
symptoms, treatment, event, or complaint.  In this regard, 
the Board notes that the appellant is not qualified to make 
that medical connection, himself.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  To the extent pertinent contentions 
are advanced, they are redundant of information previously on 
file.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  Thus, 
this is not new and material evidence.

Accordingly, in the absence of any additional evidence that 
suggests a relationship between any current hypertensive 
pathology and the appellant's period of active duty in the 
military, the claim for service connection for hypertension 
cannot be reopened.

B.  Stomach disorder

In the case at hand, service connection initially was denied 
for a stomach disorder by a rating decision in July 1986.  
The veteran was notified of that denial, and submitted a 
notice of disagreement in August 1986.  A Statement of the 
Case was issued that same month, but he did not thereafter 
perfect his appeal.  Consequently, that determination became 
final and binding on him based on the evidence then 
of record.  38 U.S.C.A. § 7105.  That was the last final 
decision on any basis.

In making that decision, the RO considered all of the 
evidence then of record, which included the appellant's 
induction and separation examinations.  Both were normal.  
The RO also considered his service medical records.  During 
his service separation examination, he reported a history of 
indigestion.  Private medical records revealed that he was 
seen with gastric indigestion in June 1974 and treated with 
Mylanta.  The records through 1986 were otherwise silent.  
Thus, service connection was denied on the basis that a 
stomach condition was not shown by the evidence of record to 
have been incurred in or aggravated by service.  

The evidence submitted by the appellant since the July 1986 
rating decision consist of additional private and VA medical 
treatment records.  The Board finds these records to be 
cumulative evidence, so they are not new and material to the 
issue at hand.  The additional evidence does not contain a 
competent medical opinion causally relating any current 
stomach disabilities with any in-service symptoms, treatment, 
event, or complaint.  In this regard, the Board reiterates 
that the appellant is not qualified to make that medical 
connection, himself.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  And to the extent pertinent contentions are 
advanced, they are merely redundant of information previously 
on file.  See Reid, supra.  Thus, this is not new and 
material evidence.

Accordingly, in the absence of any additional evidence 
suggesting a relationship between any current stomach 
pathology and the appellant's period of active duty, the 
claim for service connection for a stomach disorder cannot be 
reopened.


ORDER

The claim for service connection for a low back disorder and 
hypertension, based on clear and unmistakable error, is 
denied.

New and material evidence has not been submitted concerning 
the claims for service connection for hypertension and a 
stomach disorder and, therefore, the petitions to reopen 
these claims are denied.


REMAND

As previously noted, there has been a significant change in 
the law during the pendency of this appeal brought about by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  In part, because of the change 
in the law brought about by the VCAA, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law. In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time. See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board notes that the veteran, in essence, has testified 
on several occasions that he was awarded additional 
decorations, including the Combat Infantry Badge (CIB) in 
Vietnam.  Records of those awards would have been in his 
original military personnel file-which, reportedly, somehow 
was lost in Vietnam, and a temporary file was constructed 
prior to his separation from service that did not contain 
confirmation of his CIB.  Additionally, any papers that he 
may have had in his possession were destroyed several years 
ago, reportedly in a tornado.  While the RO requested a copy 
of military personnel records in August 1997, and received a 
copy of his temporary military personnel records, another 
attempt to locate the original personnel records should be 
made through the National Personnel Records Center (NPRC).

As evidenced by the appellant's documented military 
occupational specialty as a infantry fire crewman, his 
wartime service in Vietnam, and the fact that his original 
service personnel records may be missing, the RO will have to 
accord him more consideration than ordinarily would be 
required, were this not the case.  In situations such as 
this, VA has a "heightened" obligation to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See e.g. O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  The focus of inquiry in this case 
concerns medical opinion evidence concerning the sufficiency 
of his stressors, which the Court has concluded is a medical 
determination.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran also has testified that he was receiving a 
disability retirement pension from the Railroad Retirement 
Board (RRB).  The exact nature of that disability retirement 
pension is not known.  However, the records pertaining to the 
award of those benefits by the RRB have not been associated 
with the record, and they might be relevant to this appal.  
See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Thus, the RO 
must request complete copies of any RRB records that were 
considered in awarding the appellant disability benefits.

Finally, the medical evidence shows that the veteran received 
a diagnosis of PTSD after a June 1995 VA examination.  The 
Board stresses that service connection for PTSD requires (1) 
a current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000); Cohen v. Brown, 10 
Vet. App. 128, 130 (1997).  

In June 1999, during the pendency of this appeal, 38 C.F.R. 
§ 3.304(f) was amended to incorporate relevant legal 
authority established as a result of the Court's holding in 
Cohen.  In pertinent part, § 3.304(f) now provides that, 
"[s]ervice connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with section 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  64 
Fed. Reg. 32807-32808 (June 18, 1999).  The revised 
regulation was made effective from the date of the Cohen 
decision, March 7, 1997, and therefore the change must be 
considered in this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  Hence, as applied here, the 
revised version of § 3.304(f) liberalizes the standard needed 
to establish a diagnosis of PTSD, from evidence that required 
a "clear diagnosis" of the condition, to the revised 
criteria that only require medical evidence "diagnosing" 
the condition in accordance with the applicable criteria of 
DSM-IV.


Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the appellant 
and request the names and addresses of 
all VA and/or private physicians and/or 
medical facilities where he has received 
medical treatment since service his 
psychiatric disorders, to include PTSD, 
which have not already been associated 
with the record.  In particular, the 
appellant must adequately identify the 
records and provide any necessary 
authorization for:

a.  Treatment through any healthcare 
facilities associated with his 
employment at the Missouri Pacific 
Railroad.

b. Treatment through any healthcare 
facilities during his period of 
employment with the railroad, 
elsewhere.

c.  All administrative and medical 
records compiled and/or utilized by 
the Railroad Retirement Board in 
connection with any award of 
disability benefits to the veteran.  
The RO should proceed with all 
reasonable follow-up referrals that 
may be indicated by the inquiry.

The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the veteran 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

2.  The RO should attempt to obtain the 
veteran's complete DA Form 20 (or similar 
form) and other original personnel 
records from the Official Military 
Personnel File (OMPF), or from any 
appropriate source.  All requests, 
negative responses, and information 
obtained should be associated with the 
claims file.  To the extent not already 
on file, all military personnel records 
also should be obtained.  The veteran 
also should be notified of any negative 
results.  38 C.F.R. § 3.159 (2000). 

3.  The RO should contact the appellant 
and provide him with an additional 
opportunity to furnish information 
(including more specifics) concerning the 
events and incidents that he cites as 
stressors leading to his PTSD.  He should 
be informed that he may submit any other 
corroborating evidence he may have 
pertaining to alleged stressors 
experienced during service.  
The appellant should be advised that a 
meaningful research of his stressors will 
require him to provide the "who, what, 
when, and where" facts of each stressor 
alleged.  Further, the RO should inform 
the appellant that he may submit any 
other evidence to verify his alleged 
stressors from military as well as 
nonmilitary sources. The RO should assist 
him in obtaining such evidence, as 
appropriate. The veteran is informed that 
the Court has held that asking him to 
provide underlying facts, i.e., the names 
of individuals involved, the dates, and 
the places where the claimed events 
occurred, does not constitute either an 
impossible or onerous burden. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

4.  If indicated by the appellant's 
response, the RO also should request 
follow-up verification of his stressor 
accounts by the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR)-formerly the United 
States Army and Joint Services 
Environmental Support Group (ESG), or 
other appropriate organization.  The 
USASCRUR should attempt to verify any 
detailed stressor information provided by 
the appellant.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries thereafter should be 
associated with the claims folder.

5.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the appellant was exposed to 
a stressor or stressors in service, 
giving due consideration to the O'Hare 
precedent cited above regarding the 
missing personnel records, if any, and 
if so, what was the nature of the 
specific stressor or stressors.  If 
official service records or alternative 
records corroborate the appellant's 
allegations of stressors occurring, the 
RO should specify that information.  If 
the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

6.  Thereafter, regardless of whether 
additional records are obtained, the 
appellant should be scheduled for a VA 
psychiatric examination to determine 
whether a causal relationship exists 
between stressful events that occurred 
coincident with his service in the 
military and the later development of 
PTSD.  It is absolutely imperative that 
the psychiatrist designated to examine 
the veteran review all of the pertinent 
evidence in his claims folder and provide 
a statement to that effect in the report 
of the evaluation.  All indicated tests 
and studies should be performed.  The RO 
must specify for the examiners the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether 
appellant was exposed to a stressor in 
service. The examiners should determine 
the true diagnoses of any currently 
manifested psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
Multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.

If the diagnosis of PTSD is deemed 
appropriate, the examiners are requested 
to express an opinion as to the 
following questions:

(1) Were any of the alleged 
stressors, found to be established 
by the record, sufficient to produce 
PTSD?

(2) Is there is a link between the 
current symptomatology and one or 
more of the 
in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD?

(3) Is the veteran's psychiatric 
symptomatology more likely due to a 
pre-existing mental disorder, his 
history of alcohol abuse, major 
depression, or other disorder?

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the pertinent evidence of record, 
particularly with respect to prior 
diagnoses of PTSD.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

7.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of 
the foregoing development has been 
conducted and completed in full, to the 
extent possible.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (compliance 
of a Court or Board directive is neither 
optional nor discretionary.  Where the 
remand orders of the Board or the 
Veterans Claims Court are not complied 
with, an error exists, as a matter of 
law, for failure to ensure compliance.)  

8.  The RO also should review the record 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the veteran's claim.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

9.  After completion of the above, the RO 
should readjudicate the claim for service 
connection for PTSD, with consideration 
given to all of the evidence of record, 
including any additional evidence 
obtained by the RO pursuant to this 
REMAND.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided an 
appropriate supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits-to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the remaining issue on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 


